DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Pre-Appeal Decision on May 4, 2022 . The  U.S.C. 102 and 103 rejections over Lee et al. have been withdrawn. Prosecution is re-opened and a new non-final office is found herein below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., (US 20160133898), and further in view of Lee et al. (US 20140242429, provided on IDS 11/06/19). 
Regarding claims 1 and 16, Choi discloses a  battery module 10 including a plurality of battery cells 11 ([0033];[0035]),  a battery module assembly 20 is configured by assembling a plurality of battery modules 10 [0041], the battery cell is a pouch type battery cell [0036].  See figure 2, the battery cells have a side surface stacked in a first direction. Choi further discloses an insulation sheet 22 [0045], reading on the claimed buffer pads. See figure 5 where one of the pair of buffer pads 22 are disposed at each side surface of the cell assembly.  Choi does not disclose the insulation sheet 22 is made of an elastic foam  material, however it is known and common in the art for buffer pads to be made of an elastic foam material. Lee discloses  a battery module assembly 300 configured to have a structure in which a plurality of unit modules constitute a  battery module array 540, pouch type cells (Lee:[0008]), and a pair of end plates 530 are mounted at opposite sides of the battery module array 540 (Lee:[0056]). Lee further discloses between the outermost modules and end plates 530 is disposed an insulating member 500 while preventing the breakdown of the module due to external force (Lee:[0058]). The insulation member 500 may be formed of an elastic material (Lee:[0032]). Lee further discloses the insulation member may be formed of foam (Lee:[0032]). The insulation member 500 is made of electrically and thermally insulative foam having predetermined restoring force  (Lee:[0058]), such that expansion stress of the battery cell caused by the swelling of the battery cell concentrates on the corresponding one of the end plates 530 (Lee:[0059]).
It would have been obvious to one having ordinary  skill in the art to have the buffer pads 22 of modified Choi be made of an elastic foam material in order to insure  expansion stress of the battery cell caused by the swelling of the battery cell concentrates on the corresponding one of the side plates, by using a material with a restoring force such as foam. Therefore, the insulation sheet 22 reads on the claimed elastic buffer pads made of foam. (Claim 16)
Choi further discloses a front cover 61 and a rear cover 62 [0033], reading on the claimed top and bottom plate configured to cover a top and bottom of the cell assembly, see also figure  2, respectively. Choi further discloses two end plates 40 [0033], reading on the claimed a pair of side plates coupled to both ends of the top plate and the bottom plate (covers 61 and 62) by clinching or fitting (see figures 2 and 15). Choi further discloses the insulation sheet 22 may be interposed between the battery module assembly 20 and the two end plates 40 [0045].  Choi further discloses a front circuit assembly 31 and a rear circuit assembly 32 [0048], reading on the claimed sensing assembly, see figures 6 and 7 the electrode leads protruding at each of the pouch type battery cells. Choi further discloses the circuit assemblies 31 and 32 are  electrically connected to electrode leads formed at the plurality of battery modules 10 included in the battery module assembly 20. The front circuit assembly 31 and the rear circuit assembly 32 include a terminal bus bar and an internal bus bar, and thus may be connected to electrode leads [0048]. See figures 2 and 6, the sensing assemblies 31 and 32 includes a sensing housing having  afront surface to which the bus bar is mounted, the sensing housing including a plurality of sensing housing parts that are detachable from each other and successively assembled in the first direction and allow the electrode leads to pass through a body of the sensing housing toward the bus bar, see also figures 9-12.  (Claim 1)
Regarding claim 2, Choi discloses all of the limitations as set forth above in claim 1. Choi further discloses, see figure 2, the side plates 40 includes a bead portion formed by a depression in an exterior surface to have a reduced thickness and wherein each of the pair of buffer pads 22  has one surface with a shape corresponding to the bead portion, see also figure 5.  (Claim 2)
Regarding claim 3, Choi  discloses all of the limitations as set forth above in claim 2.  Choi discloses a plurality of bead portions, see figure 2.  Choi does not disclose the bead portion includes a first oval bead portion provided at  a center region of the side plate and a second V shaped bead portion  separately provided at a left side region and at a right side region of the side plate with respect to the first bead portion and having a smaller area and a smaller depth than the first bead portion.  However, the changes are obvious since such a modification would have involved a mere change  in size  and or shape of the bead portion. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   (Claim 3)
Regarding claim 8, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi further discloses, see figure 2, 6 and 7 the plurality of sensing housing parts are provided in a number corresponding to a number of the pouch type battery cells. (Claim 8)
 Regarding claim 9, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi further discloses, see figure 2, 6 and 7 each of the plurality of sensing housing parts has a convex protrusion and a concave groove corresponding to each other and are mutually assembled by fitting in a block coupling manner.  (Claim 9)
Regarding claim 10, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi  does not disclose wherein the sensing housing is fit into one side end of each of the pair of side plates and is supported by the pair of sides plates to be spaced apart from the plurality of pouch type battery cells by a predetermined distance.  However, it is well within the artisan’s skill to position the  sensing housing and side plates in different shapes, sizes and positions across the battery module in order to improve the security  of the battery assembly. It has been held that rearrangement of essential working parts of a device is prima facie obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  (Claim 10)
Regarding claim 14, modified Choi  discloses all of the limitations as set forth above in claim 1.  Modified Choi further discloses,  see figure 2 and 15, wherein each of the top and bottom plate (front and rear covers 61 and 62) includes a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the horizontal portion. Choi further discloses, see figures 2 and 15, each of the top and bottom plates includes insert portions bent at ends of the vertical portions toward the cell assembly. See figures 2 and 15, each of the pair of side plates 40 has a plate hole formed at an edge region of a top end and an edge region of a bottom end thereof so that the insert portion is fit therein. (Claim 14)
 Regarding claim 15, modified Choi  discloses all of the limitations as set forth above in claim 1.  Modified Choi discloses elastic buffer pads 22 ([0044];[0045]).  Modified Choi does not disclose each of the buffer pads (insulation sheets 22)  has a thickness determined by the following equation: T=A/2 + B where T: thickness of the buffer pad, A: the number of battery cells x minimum displacement of the battery cells at swelling, B: thickness of the buffer pad at maximum compression. 
In an effort optimize the insulation member it would have been obvious to one having ordinary skill in the art to arrive at the claimed thickness determined by the equation T=A/2 + B in order to good insulation to the battery cells and to reduce the stress that may be exerted on the battery cells during operations. (CLAIM 15)
 Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20160133898), further in view of Lee et al. (US 20140242429, provided on IDS 11/06/19),  as applied to claim 1 above, and further in view of Muck et al. (US 20170194680). 
Regarding claim 4, Choi discloses all of the limitations as set forth above in claim 1. Choi further discloses, see figure 2 and 15 , wherein each of the top and bottom plate (front and rear covers 61 and 62) includes a horizontal portion forming a horizontal surface and vertical portions bent vertically at both sides of the horizontal portion. Choi further discloses, see figures 2 and 15, each of the pair of side plates 40 has  an edge region of a top end and an edge region of a bottom end are coupled to the vertical portion of the top plate 61 and the vertical portion of the bottom plate 62 .  Choi does not disclose wherein an edge region of a top end and an edge region of a bottom end of each of the pair of side plate are coupled to the vertical portion of the top plate and the vertical portion of the bottom plate by clinching, respectively. However, clinching is commonly known in the art and is used to secure and seal a battery and its components with each other.  Muck teaches a power supply module including a plurality of power supply cells (Muck:[abstract]). Muck further discloses the longitudinal elements and the end plates can be connected to one another materially, by means of clinching (Muck:[0030]). It would have been obvious to one having ordinary skill in the art to couple the side plates of Choi to the top and bottom plate by clinching in order to secure and fasten the battery and its components, and to create a secured seal. (Claim 4) Due to the side plates 40  and top and bottom plates 61/62  of Choi  are coupled to each other via clinching, the edge region of the top end and the edge region of the bottom end of the side plates are disposed to overlap at an inner side of the vertical portion of the top plate and the vertical portion of the bottom plate, respectively. (Claim 6)
It would have been obvious to one having ordinary skill in the art to include clinching protrusions at the edge region of the top end and the edge region of the bottom end of the side plates 40 and clinching holes on each of the bottom and top plate 61/62  formed at the vertical portions coupled with the clinching protrusions by fitting in order to secure and fasten the battery and its components, and to create a secured seal. (Claim 5)
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20160133898),  further in view of Lee et al. (US 20140242429, provided on IDS 11/06/19)  as applied to claim 1 above, and further in view of Aizawa et al.  (US 2018/0151859).
Regarding claims 11 and 12, modified Choi discloses all of the limitations as set forth above in claim 1. Modified Choi further discloses, see figures 9-12 the bus bar includes a plate portion having a plate form contacted to the electrode leads and a terminal bending portion bent from one end of the plate portion.  Modified Choi does not disclose  the sensing housing has a slit through which at least a part of the bus bar  passes and a slot forming an inner space for accommodating the terminal bending portion, the slit and slot being formed by assembling a first sensing housing part and a second sensing housing part. Aizawa discloses a battery module 1 that includes a battery cell stack 3 having a plurality of square battery cells 2 stackingly arranged (Aizawa: [0027]). The battery stack 2 is securely bound by a pair of end plates 4 (Aizawa: [0027]). Aizawa further discloses a  bus bar holders 6  are separately provided in a pair, and houses bus bars 16 for conductively connecting adjacent positive electrode  external terminals 13A and negative electrode external terminals 13B of the battery cells 2 (Aizawa:[0030]). Aizawa discloses in figure 2 the bus bar 16 has a plate portion and terminal bending portion bent from one end of the plate portion. Aizawa further discloses in figure 13 the bus bar holder 6 has a slit and a  slot forming an inner space for accommodating the terminal bending portion.  
It would have been obvious to one having ordinary skill in the art to add the slit  and the  slot for accommodating the terminal bending portion  to the sensing housing of modified Choi in order to further insulate the terminal. See figures 2 and 13 of Aizawa the slit and slot is formed by assembling a first sensing housing part and a second sensing housing part. (CLAIM 11)
Regarding claim 12, modified Choi  discloses all of the limitations as set forth above in claim 11. Modified Choi further discloses the  front circuit assembly 31 includes a connector 33 which allows a connection to an external measurement device. The external measurement device may be a device for measuring voltages of the secondary battery cells 11 [0049]. Modified Choi does not disclose the external measurement device (voltage sensing receptacle terminal) is  inserted into the slot and provided to be electrically connected to the terminal bending portion of the bus bar.  However, it would have been obvious to one having ordinary skill in the art to insert the external measurement device (voltage sensing receptacle terminals)  into the slot  in order to further secure, attach and electrically connect the external measurement device (voltage sensing receptacle terminal) to the terminal bending portion  of the bus bar and the other battery components. 
It would have been obvious to one having ordinary skill in the art to have the voltage sensing device of modified Choi be  inserted into the slot (taught by Aizawa) and provided to be electrically connectable to the terminal bending portion of the bus bar in order to improve the security of the battery cells and the voltage sensing device .  (CLAIM 12) 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20160133898), further in view of Lee et al. (US 20140242429, provided on IDS 11/06/19), further  in view of Aizawa et al.  (US 2018/0151859), as applied to claim 11 above, and further in view of Shimizu et al. (US 20190081292). 
Regarding claim 13, modified Choi discloses all of the limitations as set forth above in claim 11. Modified Choi  does not disclose a nut is accommodated in any one of the slots provided in the sensing housing, and the sensing housing further includes an eternal power connection member fixed by a bolt fastened to the nut.  Shimizu discloses a battery pack includes a casing 11, a plurality of battery cells 12. The casing houses the battery cells, the battery cells 12 are electrically connected to each other with the plurality of conductive members 13. The electric power of the battery pack can be output to external connectors 100 via the conductive members 14 and the connectors 15A and 15B (Shimizu: [0026]). The connector 15 and the external connector 100 are fitted to each other, and is arranged in opening 15c (Shimizu: [0055]).  Examiner notes the external connector 100 and connector 15 reads on the claimed external power connection member. 
Shimizu further discloses the connectors 15A and 15B are joined to the intermediate member 42 (sensing housing) with fasteners 46 such as screws (Shimizu: [0050]). Shimizu further discloses the nuts 51 and bolts 102 are screwed into the nuts 51 (Shimizu: [0074]), see figures 3, 6 and 8. 
It would have been obvious to one having ordinary skill in the art to add the bolts and screws/nuts in any one of the slots (taught by Aizawa) provided in the sensing housing and external power connection member taught by Shimizu to the sensing assembly of modified Choi in order to improve electrical connection of the battery and to further secure the battery pack components.(CLAIM 13)
Response to Arguments
Appellants  arguments filed April 4, 2022 have been fully considered and are persuasive. Appellant asserts that the bus bar 150 and connector 160 of  Lee  do not correspond to the claimed sensing assembly. Therefore, it is agreed the structure of Lee does not meet the limitations regarding the plurality of sensing housing parts.  Appellants  assertion is persuasive  and  the U.S.C  102 and 103 rejections over Lee have been withdrawn. However, Lee  et al. is being relied upon to show elastic foam buffer pads.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/Examiner, Art Unit 1722            

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722